McCay, J.
1. We see no error in the charge of the Court. The law is put fairly, both for and against the prisoner, according to the facts as they appear in the record.
2. We see nothing in the testimony to mitigate this of-fence ; nothing favorable to the prisoner that the charge of the Judge excluded from the consideration of the jury. It is true, that after the deed was done, the prisoner appeared very sorry. Perhaps he was; and this is evidence, as far as it goes, of want of express malice. But it is no evidence at all rebutting that malice which the law presumes from reckless trifling with human life.
The best that can be said for the prisoner is, that he did not affirmatively intend to kill — perhaps, not even to wound. He was, doubtless, playing upon the fears of a timid fellow-being. He fired at him — towards him — and hit him. He had no right so to fire — whether in fun or in earnest. If the latter, it was express malice; if the former, malice is implied by law. That sort of fun is not permitted among civilized people; and he who indulges in it is treated as though he intended the result of his act. It is trifling with justice, to allow any weight to the remorse of this prisoner, after his reckless act had produced its result. Let him and others take warning. Human life is too sacred a thing to be thus played with; and, notwithstanding his sorrow, which he ought to feel for his foolery, we do not feel disposed to turn aside the sword of justice.
Judgment affirmed.